EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, in line 21 recites “turning of” replaced with “turning off”

Examiner’s Reason for Allowance
2.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose the power switch controller having a fifth terminal connected to the fourth terminal of the Bluetooth controller and a sixth terminal connected to the USB interface, when the Bluetooth antenna receives a signal indicating that a power supply is on, the Bluetooth controller transmits a high level to the fourth pin, and the sixth pin of the power switch controller transmits the high level to the external device via the USB interface, and when the Bluetooth antenna receives a signal indicating that the power supply is off, the Bluetooth controller transmits a low level from the fourth terminal to the fifth terminal of the power switch controller, thereby turning off the power supply to the external device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838